 In the Matter of SWEET CANDY COMPANY, A CORPORATIONandCANDYWORKERS' LOCAL No. 373,, ,;,Case No. R-526CERTIFICATION OF REPRESENTATIVESApril 11, 1.938On. February 21, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case?On March 11, 1938, the Board issued an amend-ment to the Direction of Election.2The Direction of Election, asamended, directed that an election by secret ballot be conducted withinthirty (30) days from the date of the Direction among all plant em-ployees of Sweet' Candy Company, Salt Lake City, Utah, on its payroll of November 5, 1937, including watchmen but excluding foremen,office and clerical help, employees of the shipping and delivery depart-ment, and those who since had quit or had been discharged for cause,to determine whether or not they desired to be represented by CandyWorkers' Local No. 373, Bakery and Confectionery Workers' Inter-national Union of America, for the purposes of collective'bargaining.'Pursuant to this Decision and Direction of Election, as amended,an election by secret ballot was conducted on March 18, 1938, at SaltLake City, Utah, under the direction and supervision of Aaron W.Warner, the Regional Director for the Twenty-second Region (Den-ver, Colorado).Full opportunity was accorded to all of the partiesto this investigation to participate in the conduct of the secret ballotand to make challenges.On March 21, 1938, the said Regional Di-rector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedand duly served upon the parties his Intermediate Report on the ballot.No objections or exceptions to the Intermediate Report have been filedby any of the parties.15 N. L. R.B. 541.2 5 N. L.R. B. 546.541 542NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows :Total employees eligible------------------------------------- 140Total number of ballots cast--------------------------------- 118,Ballots castfor Candy Workers' Local No. 373-----------------80Ballots cast against Candy Workers' Local No. 373------------ 38Challenged ballots------------------------------------------- 30Blank ballots-----------------------------------------------0Voidballots------------------------------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that CandyWorkers'LocalNo.373, Bakeryand ConfectioneryWorkers' International Union of America, hasbeen designated and selected by a majority of all plant employees,ofSweet Candy Company, Salt Lake City, Utah, including watchmenbut excluding foremen, office and clerical help, employees of the ship-ping and delivery department, as their representative for the purposesof collective bargaining,, and that, pursuant to Section 9 (a) of theNational Labor Relations Act, Candy Workers' Local No. 373, Bakeryand Confectionery Workers' International Union of America, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.3 During the balloting two employees appeared and contended that their names hadbeen omitted through oversight from the list of eligible.voters which had been agreed toby all-the parties prior,to the balloting.Itwas decided by the agent who conductedthe election that the two employees should mark ballots, but'that said ballots- should' beheld in escrow in sealed envelopes and not cast or counted until and unless the count ofthe ballots cast by those on the eligibility list indicated that these two ballots mightaffect the outcome.Since the count made these two ballots immaterial,they were notcounted for any purpose.